DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 14-17 have been renumbered 13-16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, USPN 2006/0280339, in view of Kellas-Dicks, USPN 2009/0150992.
With regard to claims 1, 5, and 13, Cho discloses a method for authenticating a user (0002) including the steps of capturing, by a computing device, key stroke data generated as a result of a user typing content into the computing device (0008, 0028), calculating feature values from the key stroke data (0032), each feature value being calculated for any one of a plurality of features (dwell and flight time for example, 0047), each feature being defined by a combination of a key stroke feature type and at least one key (0047), calculating a distance score for the feature using a distance function for the respective feature and the feature values calculated for the respective feature (0028), calculating an average distance score from the distance scores (0029), entering the average distance scores into a classifier (discriminability value, 0031), and successfully authenticating the user when the classifier verifies the identity of the user (0056). Cho does not specifically disclose calculating a distance score for each feature and an average distance score for each feature from the respective distance scores. Cho does disclose different features, such as dwell time and flight time (0047), but does not specifically state that his average distance is calculated for each one. Kellas-Dicks discloses a method for authenticating a user using keystroke data (0007, 0001), similar to that of Cho, and further discloses separately calculating metrics on both dwell time and flight time (Table 4, 0035) in order to authenticate the user (0007). It would have been obvious for one of ordinary skill in the art to use the separate metrics of Kellas-Dicks to determine the average of both the dwell time and flight time in the method of Cho for the motivation of increasing user authentication accuracy, a stated motivation of Kellas-Dicks (0035, 0034) and Cho (abstract). 
With regard to claims 2, 6, and 14, Cho in view of Kellas-Dicks discloses the method of claim 1, as outlined above, and Cho further discloses calculating a classifier score (discriminability value, 0031), comparing the classifier score against a threshold score (0031), and successfully authenticating the identity of the user when the classifier score satisfies the threshold score (0031, 0056). The motivation to combine remains the same as outlined above.
With regard to claims 3, 7, and 15, Cho in view of Kellas-Dicks discloses the method of claim 1, as outlined above, and Cho and Kellas-Dicks each further discloses obtaining an enrolment template of the user (Cho: 0028, 0029, Kellas-Dicks: 0016, 0026), the enrolment template including distance functions that each correspond to a different feature (Cho: 0054, Kellas-Dicks: 0026), inputting the feature value for each feature into the corresponding distance function (Cho: 0056, Kellas-Dicks: Table 4), and calculating, by the corresponding distance functions, a distance score for each different feature (Cho: 0056, 0032, Kellas-Dicks: Table 4). The motivation to combine remains the same as outlined above.
With regard to claims 4, 8, and 16, Cho in view of Kellas-Dicks discloses the method of claim 1, as outlined above, and Kellas-Dicks further discloses identifying the distance scores that correspond to each of a plurality of key stroke feature types (0026), and222019_01A averaging the distance scores for each key stroke feature type (Table 4). The motivation to combine remains the same as outlined above.
Response to Arguments
Applicant’s arguments, filed 10 May 2022, have been fully considered and are persuasive.  Therefore, new grounds of rejection have been made, as outlined above.
References Cited
Hearty et al., USPN 2020/0280578, discloses a method of authenticating a user base on keystrokes (0068), including averaging different features (Table 1). Hearty does not disclose calculating a distance of these features, and was thus not found to be the best reference to apply. Even though the filing date of Hearty is after the effective filing date, the priority document, 62/812,749 teaches the same subject at paragraph 0056 and the following table. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434